Citation Nr: 1341649	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  09-32 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a headache disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of the chest, face, and neck, including as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and N.M.



ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2010, the Veteran and N.M. testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of their testimony is associated with the claims file.  

The appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, D.C., in March 2011 and November 2012 for additional evidentiary development.  Upon completion of the requested development, the case was returned to the Board.  

The issue of entitlement to service connection for a headache disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

The Veteran does not have a current skin disorder which began in service or has been shown to be causally or etiologically related to service. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Remand Compliance

As noted above, this appeal involves March 2011 and November 2012 Board remands for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), citing Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  

In this case, the Board finds that the RO substantially complied with the Board's March 2011 and November 2012 remand instructions.  The instruction to schedule the Veteran for a VA examination to evaluate any dermatological condition and to provide an opinion as to the etiology of any identified disabilities was completed in April 2011.  As discussed below, the Board finds that the April 2011 VA examination reports and the opinion are adequate for purposes of evaluating the Veteran's service-connection claims.  In addition, the RO contacted the Veteran and requested that he identify the names, addresses, and approximate dates of treatment for all private care providers who treated or examined him for his skin disorder, to specifically include Dr. P, in December 2012.  The RO also attempted to obtain authorization and consent from the Veteran for any identified providers to release his medical information to VA.  In addition, the RO attempted to obtain VA treatment records dating from 1968 to 2008 but was informed by the East Orange VA Medical Center that their system "does not show records from November 1968 to  January 2008."  The Veteran was informed of such pursuant to 38 C.F.R. § 3.159(e) by way of a May 2013 letter.  Thus, the Board finds that there has been substantial compliance with the March 2011 and November 2012 remand instructions. 

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

In the instant case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2007.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran of how ratings and effective dates are assigned.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013). 

The Veteran's service treatment records and available VA medical records have been associated with the claims file.  The RO has made repeated efforts to obtain any identified outstanding private treatment records have not been obtained.  While the Board is remanding the other issue as the Veteran reported that he was treated in service for injuries sustained during an accident, such records would not be relevant to the issue of whether the Veteran currently has a skin disorder.  As such, the Board finds that all available records related to the Veteran's skin disorder claim have been associated with the claims file, to the extent possible. 

VA afforded the Veteran an adequate examination in April 2011.  The examiner reviewed the history, interviewed the Veteran, conducted an examination and determined a diagnosis could not be rendered.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination is adequate).

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of 1) the duty to fully explain the issues, and 2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Indeed, in part based on the testimony, the Board remanded the Veteran's claims for additional evidentiary development in March 2011.  Significantly, neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been satisfied.   

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

III.  Merits of the Claim

The Veteran contends that his skin condition is related to his active service.  Specifically, he states that he gets rashes on his face, neck, chest, arms, and elbow, and that he treats it with topical cream.  

For the purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to an herbicide agent, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f) (West 2002).  A review of the Veteran's service records indicates that he served in the Republic of Vietnam during his period of active service and was awarded the Combat Infantry Badge.  Thus, it is presumed that he was exposed to herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

Upon review of the claims file, the Board finds that entitlement to service connection for a skin disorder is not warranted.  While the Veteran is presumed to have been exposed to herbicides in service, there is no evidence that he has any of the presumptive diseases listed in 38 C.F.R. § 3.309(e), including chloracne or other acneform disease consistent with chloracne.  Accordingly, entitlement to service connection on that basis must be denied. 

Service connection may also be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2013).  To establish entitlement to service-connection, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  To make this determination, the Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board recognizes that lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As an initial matter, service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  With respect to the first element required for service connection, the existence of a present disability, the competent and probative evidence of record shows that the Veteran has not been diagnosed with any skin disability or rash contemporaneous to or during the pendency of his claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran's service treatment records are absent of any complaints, diagnosis, or treatment for a skin condition or rash.  Though the claims file contains VA treatment records dating from July 2007 to November 2012, the records are absent of any post-service diagnosis or treatment for a skin condition or rash.  Indeed, VA treatment records reflect that the Veteran's skin was clear, and absent of any obvious lesions or eruptions.  Private treatment records are similarly absent of any diagnosis or treatment of a skin condition or rash.  

At his March 2011 Board hearing, the Veteran testified that he gets rashes on his neck and elbow, with flare ups during allergy season, and that he takes shots or uses allergy medication to treat it.  He additionally stated that his rash first began about five or ten years after he separated from service.  The Veteran noted that he is treated for these rashes and allergies by his private physician.

The Veteran was provided a skin examination in April 2011.  The examiner reviewed the claims folder, interviewed the Veteran regarding the history of his claimed condition, and conducted a physical examination.  The Veteran reported that he had been getting a rash on his chest and both arms "on and off for many years" since his active service, and that he received topical cream from his private doctor for treatment.  He stated that he gets the rash about 3 to 4 times per year, associated with irritation and itching.  Upon physical examination, the examiner noted that there was no observable rash in the exposed area, and that the Veteran's chest, elbows, and arms were absent of any visible rash.  After review of the Veteran's medical records, the examiner identified that there was no evidence of the Veteran having ever been treated for any rash, or of any diagnosis of a rash.  

The Board has considered the Veteran's assertions that he develops a rash on his face, neck, chest, arms, and elbows, and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses, including the presence of a rash.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, his VA and private treatment records are absent of any treatment or diagnosis of a skin disorder.  In addition, the April 2011 VA examiner did not diagnose a skin disorder.  Therefore, the presence of this rash has not been confirmed.  

Individuals without specialized training are not competent to provide evidence as to more complex medical questions, and the Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder affecting his skin.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that he does not have a skin disorder.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A claimant has a responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a) (West 2002), and the Veteran was clearly advised of the need, and provided the opportunity to submit medical evidence of the existence of the disability claimed.  The Board has considered the application of the benefit-of-the-doubt rule, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran has a skin disorder.  

As the preponderance of the evidence is against the claim, entitlement to service connection for a skin condition must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a skin disorder of the chest, face, and neck is denied.


REMAND

The Veteran contends that his tension headaches are related to a head injury sustained during active service.  Specifically, he states that he was involved in a vehicle accident during a field training exercise in which a vehicle he was driving ran into a trench and the hatch hit him in the back of his head, banged his chin, and knocked him unconscious for days.  The Veteran stated that he was then taken by helicopter to a nearby hospital where he remained unconscious for 2 to 3 days.  He asserts that his current headache disorder is a result of that injury, and for this reason, he is entitled to service connection for a headache disorder. 

In his September 2010 Board Hearing, the Veteran testified that he received in-patient treatment at the Fort Sill, Oklahoma, Base Hospital for his injuries resulting from the in-service vehicle accident.  A review of the claims file reveals that the RO has not undertaken efforts to obtain any outstanding in-patient records from the Fort Sill, Oklahoma, Base Hospital.  Thus, remand is necessary to obtain these in-patient records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

In addition, the VA examiner in January 2013 indicated that headaches are sometimes attributed to stress.  It is also noted that a VA mental health treatment record dated in August 2012 noted the Veteran's complaints of headaches and nightmares.  As a result, the evidence has raised the issue of whether the Veteran's headaches are secondary to his service-connected PTSD.
  
Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran as to how to substantiate his claim for service connection as secondary to his service-connected PTSD in accordance with 38 C.F.R. § 3.159.  

2.  Submit an appropriate request to the National Personnel Records Center (NPRC) for any in-patient treatment records for the Veteran from the Fort Sill, Oklahoma, Base Hospital from November 1966 to November 1968.  Associate any responsive records with the Veteran's claims file.  If such records are not available, written certification of such is required, and the Veteran must be notified. 

3.  After the above has been completed, return the claims file to the examiner who wrote the January 2013 VA examination report or another qualified examiner.  The examiner must review the claims file and must indicate that review in the report.  

a.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diagnosed tension headaches began in or are related to his active service.  

b.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diagnosed tension headaches are due to or caused by his service-connected PTSD.  

c.  The examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's diagnosed tension headaches are aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's disability found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

4.  After completing the above action, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


